Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Hilaria Rodriguez appeals the district court’s order denying her 18 U.S.C. § 3582(c)(2) (2006) motion for a reduction of sentence based on Dorsey v. United States, — U.S. -, 132 S.Ct. 2321, 183 L.Ed.2d 250 (2012). Rodriguez was sentenced in December 2011, after passage of the Fair Sentencing Act of 2010 (“FSA”) and the amendments to the U.S. Sentencing Guidelines Manual promulgated in response to the FSA. Thus, as the district court concluded, Dorsey is inapplicable in this case, and Rodriguez is not entitled to a reduction in her sentence. We therefore affirm the district court’s order for the reasons stated there. See United States v. Rodriguez, No. 5:11-cr-00058-BR-1 (E.D.N.C. Nov. 13, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.